Exhibit 10.7
NuPathe Inc.
Non-Employee Director Compensation Policy
This policy sets forth the compensation for non-employee members of the Board of
Directors of NuPathe Inc. after its initial public offering (“IPO”). The Board
of Directors may change this policy at any time.

                  Paid or Compensation Element   Amount   Granted1
 
       
Board of Directors:
       
• Director Retainer
  $35,000 per year   Quarterly2
• Chairman Retainer
  $35,000 per year (additional)   Quarterly2
• Annual Option Grant
  3,743 options3   Annually4
• New Director Option Grant
  7,486 options3   At sign-on5
 
       
Audit Committee:
       
• Chair Retainer
  $15,000 per year   Quarterly2
• Member Retainer
  $7,500 per year   Quarterly2
 
       
Compensation Committee:
       
• Chair Retainer
  $10,000 per year   Quarterly2
• Member Retainer
  $5,000 per year   Quarterly
 
       
Nominating and Corporate Governance Committee:
       
• Chair Retainer
  $5,000 per year   Quarterly2
• Member Retainer
  $3,500 per year   Quarterly2
 
       
Expenses:
       
• Reimbursed
  Per NuPathe Travel Policy   As submitted

 

      1   All options granted to non-employee directors shall have an exercise
price equal to the closing price per share on the date of grant and a term of
10 years. Upon a termination of service, unvested options expire and vested
options remain exercisable for one year.   2   Quarterly cash payments will be
disbursed at the beginning of each calendar quarter for service rendered during
the prior quarter. Prior to the beginning of each calendar year, directors may
submit an election to receive stock options in lieu of quarterly cash payments
during the year, in an amount based on the Black-Scholes valuation. Options in
lieu of cash compensation are fully vested on the date of grant.   3   Option
amounts are subject to adjustment by the Board of Directors from time to time.  
4   Annual Option Grants are made on the date of the Annual Meeting of
Stockholders to all non-employee directors in office after the Annual Meeting.
Annual Option Grants vest in full on the earlier of the day before the following
year’s Annual Meeting, and the one year anniversary of the grant date, but vest
in full earlier upon a change of control of NuPathe or the death or total
disability of the director.   5   New Director Option Grants are made on the
date that a new non-employee director joins the Board, except that non-employee
directors in office at the IPO will receive their New Director Option Grants on
the date the Registration Statement for the IPO is declared effective, at an
exercise price equal to the IPO price to the public. New Director Option Grants
vest one-third per year beginning on the one year anniversary of the grant date,
but vest in full earlier upon a change of control of NuPathe or the death or
total disability of the director.

 

